Case 17-24454-GLT           Doc 344       Filed 10/22/19 Entered 10/22/19 13:22:45                    Desc Main
                                         Document      Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

 APPALACHIAN LIGHTING SYSTEMS, INC.                           Bankruptcy No. 17-24454-GLT
 A/K/A ALLED,
                                                              Chapter 11
                                   Debtor.
                                                              Related to Doc. No. 301

 APPALACHIAN LIGHTING SYSTEMS, INC.
 A/K/A ALLED,

                                   Movant,

                           v.

 NO RESPONDENTS.




     CORRECTED1 CERTIFICATION OF DANIEL A. DEMARCO WITH RESPECT TO
      THE TABULATION OF VOTES ON DEBTOR’S FIRST AMENDED CHAPTER 11
       PLAN OF REORGANIZATION DATED SEPTEMBER 5, 2019, PURSUANT TO
            CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE

         I, DANIEL A. DeMARCO, state as follows:

         I am over eighteen years of age and not a party to the above-captioned action. I believe

 the statements contained herein are true based on my personal knowledge. I am a partner at

 Hahn Loeser & Parks LLP (“HLP”) and by business address is 200 Public Square, Suite 2800,

 Cleveland, Ohio 44114.

         Unless otherwise defined herein, terms capitalized in this certification shall have the

 same meaning as given to them in the Debtor’s First Amended Chapter 11 Plan of

 Reorganization Dated September 5, 2019 (the “Amended Plan”) [Doc. 301] (together with any

 and all amendments or supplements thereto, or modifications thereof, the “Plan”).




 1
  This Certification is filed to correct an inadvertent typographical error in the chart on page 2 of the original
 Certification filed October 21, 2019 [Docket No. 342], which is footnoted below.

         11288024.3
Case 17-24454-GLT               Doc 344      Filed 10/22/19 Entered 10/22/19 13:22:45                         Desc Main
                                            Document      Page 2 of 3


          The Order (I) Approving Disclosure Statement; (II) Setting Deadlines; and (III)

 Scheduling Hearing on Plan Confirmation (the “Order”) [Doc. 308] was entered by the Court on

 September 9, 2019.

          Pursuant to the Order, the balloting deadline in respect of the Amended Plan was

 established as October 17, 2019. The following is a summary of the impaired classes entitled to

 vote on the Amended Plan and the voting tabulation2 based upon the ballots received through

 and including 3:00 P.M. (E.T.) October 21, 2019:

 IMPAIRED                 VOTES TOACCEPT                     VOTES TO REJECT               NUMBER             AMOUNT
 CLASS AND                                                                                ACCEPTING          ACCEPTING
 DESCRIPTION            VOTES             AMOUNT           VOTES           AMOUNT            (%)                (%)
                       COUNTED                            COUNTED
 Class 1:                  1         $1,660,690.33               0              0             100%               100%
 Synapse
 Class 2:                  1          $ 234,217.40               0              0             100%               100%
 Bridgeway
 Class 3:                  1          $ 441,739.00               0              0             100%               100%
 Innovation
 Works
 Class 5:                  1          $        536.29            0              0             100%               100%
 Unsecured
 Convenience
 Class Claims
 Class 6:                  6          $ 802,601.20               0              0             100%3             100%4
 General
 Unsecured
 Claims
 Class 7: K-I              15         $ 175,559.87               0              0             100%               100%
 Parties
 Unsecured
 Claims




 2
   The amounts in this tabulation are the amounts allowed, where applicable, and otherwise are the greater of the
 amounts on the party’s ballot, the Schedules, the party’s proof of claim or the party’s stay relief motion.
 Accordingly, unless allowed by a prior order of the Court, the amounts in this tabulation do not reflect an allowed
 amount of any claim or an amount at which Debtor presently is consenting to the allowance of a claim. Debtor
 reserves all of its rights with respect to each claim, including the right to object to the allowance of any claim not
 previously allowed by order of the Court.
 3
   Of the seven ballots in Class 6, six accepted the Plan and one returned a ballot but did not vote. That party was
 scheduled by Debtor as not owed any amount, did not file a proof of claim, indicated no amount owing on the ballot,
 did not vote either to accept or reject the Plan, and did not respond to requests for clarification. This ballot is listed
 in Exhibit A, but not counted in this tabulation of votes or amounts.
 4
   See footnote 2.
 5
   Due to an inadvertent typographical error, this number was listed as “0” in the initial filing [Docket No. 342]. It
 was, is, and should have been, reported as “1”, not “0”.

          11288024.3                                         2
Case 17-24454-GLT        Doc 344      Filed 10/22/19 Entered 10/22/19 13:22:45            Desc Main
                                     Document      Page 3 of 3


        Only one ballot contained in the above tabulation was first received after the October 17,

 2019 ballot deadline, and one ballot was amended and updated after the October 17, 2019 ballot

 deadline. Both are noted on Exhibit A to the original Certification [Docket No. 342].

        The following is a summary of the unimpaired classes that voted on the Plan and the

 voting tabulation based upon the ballots received and counted:

 UNIMPAIRED                 ACCEPT                   REJECT            NUMBER             AMOUNT
 CLASS AND                                                            ACCEPTING          ACCEPTING
 DESCRIPTION          VOTES     AMOUNT        VOTES      AMOUNT          (%)                (%)
                     COUNTED                 COUNTED
 Class 4: Nissan        0            0          0             0           n/a               n/a


        Copies of the ballots are attached to the original Certification [Docket No. 342] and are

 summarized on Exhibit A attached hereto (which is identical to the Exhibit A attached to the

 original Certification [Docket No. 342]).

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge, information and belief.




 Dated: October 22, 2019                      /s/ Daniel A. DeMarco
                                              Daniel A. DeMarco (Ohio Bar No. 0038920)
                                              Admitted Pro Hac Vice
                                              Hahn Loeser & Parks LLP
                                              200 Public Square, Suite 2800
                                              Cleveland, Ohio 44114
                                              Telephone:     (216) 621-0150
                                              Facsimile:     (216) 241-2824
                                              Email:         dademarco@hahnlaw.com
                                              Co-Counsel to Appalachian Lighting Systems, Inc.
                                              a/k/a ALLED




        11288024.3                               3
